Citation Nr: 0030746	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service-connected residuals 
of a gunshot wound (GSW) of the right leg.

2.  Entitlement to an increased (compensable) disability 
evaluation for traumatic arthritis of the cervical spine.

3.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a GSW scar of the right leg.

4.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, and from January 1973 to September 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.

Review of the record in the present case reveals that a 
timely and adequate substantive appeal does appear to have 
been received with regard to the denial of the veteran's 
claim of entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324.

As a preliminary matter, it is observed that the veteran 
failed to timely initiate an appeal with respect to the RO's 
June 1998 decision to deny his section 3.324 claim.  Indeed, 
the issue was not mentioned in his February 1999 notice of 
disagreement, the statement of the case or his March 1999 
substantive appeal.  Accordingly, the June 1998 decision 
became final.

Notwithstanding, it is noted that the veteran requested 
reconsideration of his claims in a September 1999 statement.  
Later that month, the RO received additional VA outpatient 
treatment records.  This evidence was reviewed and the prior 
denial of the veteran's claims was confirmed and continued.  
Significantly, the September 27, 1999 supplemental statement 
of the case (SSOC) included the veteran's section 3.324 claim 
as an "additional" issue.  On October 1, 1999, the veteran 
submitted a statement, furnished on a duplicate copy of the 
SSOC, which the Board accepts as a timely substantive appeal.  
See 38 C.F.R. § 20.202; see also Tomlin v. Brown, 5 Vet. App. 
355 (1993) (the statutory provisions of 38 U.S.C.A. § 7105 do 
not impose technical pleading requirements).  Therefore, the 
Board retains jurisdiction over the veteran's section 3.324 
claim.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary record 
prior to any further consideration of these issues by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re- 
adjudicate the veteran's claims, additional development of 
the record will be required.  Under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim, including 
obtaining VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Although the veteran was afforded VA orthopedic examination 
in June 1998, his true orthopedic picture remains unclear.  
Physical examination was essentially negative; however, the 
examiner indicated a diagnosis of questionable degenerative 
joint disease of the left hip with little or no loss of 
function due to pain.  In this regard, the Board observes 
that x-rays to verify the presence of degenerative joint 
disease were not taken and, to the extent that the disability 
is shown, the examiner failed to indicate the most probable 
pathology of the disorder.  Accordingly, the Board would find 
it useful if the RO schedule the veteran for a more 
comprehensive orthopedic examination.

Additionally, it is observed that in its March 2000 Informal 
Hearing Presentation, the veteran's accredited representative 
has claimed that there was CUE within the meaning of 38 
C.F.R. § 3.105(a) in the May 1971 rating decision which 
failed to grant a compensable disability evaluation for 
service-connected traumatic arthritis of the cervical spine 
and the September 1983 rating decision which failed to grant 
a compensable disability evaluation for service-connected 
residuals of a GSW of the right leg.  The Board finds that 
the veteran's claims of CUE are inextricably intertwined with 
the increased rating issues currently on appeal.  It would, 
therefore, be premature and prejudicial for the Board to 
consider his claims for increase at this time.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that all 
issues "inextricably intertwined" with issues certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
issue of CUE with respect to the May 1971 and September 1983 
decisions of June 1954 is "inextricably intertwined" with 
the increased rating issues currently on appeal, the case 
must be remanded to the RO in accordance with the holding in 
Harris, supra.  Appellate consideration of the veteran's 
claims for increase is deferred pending the return of this 
case to the Board.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic examination in order to 
determine the nature and severity of the 
veteran's service-connected disabilities, 
as well as the most probable pathology of 
his claimed left hip disorder.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by this examiner 
prior to examination of the veteran.  X-
rays, laboratory tests, and/or other 
diagnostic studies, should be performed 
as deemed appropriate by the examiner.

The orthopedic examiner must provide a 
thorough description of the veteran's 
service-connected cervical spine and 
right leg disorders, including complete 
ranges of motion studies and neurologic 
pathology.  The examined must identify 
whether the veteran's GSW scar of the 
right leg is disfiguring, poorly 
nourished, ulcerated, tender or painful 
on objective demonstration.  In addition, 
the examiner must render objective 
clinical findings concerning the severity 
of the veteran's cervical spine and right 
leg disorders, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.

The orthopedic examiner must also 
indicate whether it is more likely, less 
likely or as likely as not any current 
left hip disorder is related to service 
either by way of incurrence or 
aggravation, or is secondary to 
service-connected GSW residuals of the 
right leg.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran and 
his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  The RO should adjudicate the 
veteran's claim of CUE in the May 1971 
and September 1983 rating decisions, 
taking into consideration the contentions 
set forth in the March 2000 Informal 
Hearing Presentation.

The veteran and his accredited 
representative  must be, and hereby are, 
notified that a timely notice of 
disagreement and substantive appeal (VA 
Form 9) must be filed in order to perfect 
any appeal as this issue, and without 
such the Board will not have 
jurisdiction.

5.  The RO should then re-adjudicate the 
veteran's claims for service connection 
for a left hip disorder and increased 
ratings for traumatic arthritis of the 
cervical spine and residuals of a GSW of 
the right leg, to include entitlement to 
a 10 percent evaluation for multiple, 
noncompensable, service-connected 
disabilities under the provisions of 
38 C.F.R. § 3.324.  If any of these 
determinations remain adverse to the 
veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal, 
including the provisions of VCAA.  The 
veteran should then be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


